DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aldor-Noiman et al (US 2017/0228475; hereinafter “Aldor-Noiman”) in view of Ozaki et al (NPL; “Spatiotemporal Modeling of Agricultural Yield Data with an Application to Pricing Crop Insurance Contracts”).

Regarding claim 1: Aldor-Noiman teaches a device configured to build a target crop yield model for a predefined commodity produced in a predefined geographical region (Abstract; system for modeling crop yields; element 104 with element 130 in Fig. 1), comprising: a processor and a memory storing non-transitory instructions that when executed by the processor (element 150 in Fig. 1; ¶65) cause the processor to perform the steps of: receiving input data comprising a plurality of model parameters for the target crop yield model; receiving multiple pairs of region/crop data for the predefined geographical region (element 106 in Fig. 1; ¶52); for each pair of region/crop data received, iterating through multiple builds for the target crop yield model (using element 132 in Fig. 1; performing requests of performing input data functions); identifying, based on the multiple builds, a statistical approach and/or a predictor variable that improves a forecast yield accuracy of the crop yield model (¶47, 53, 132-133; using statistics and prediction terms in models); and updating model parameters of the plurality of model parameters based upon the identified statistical approach and/or the predictor variable (such as time parameter used in equation 2 (¶132, 136).
Aldor-Noiman teaches the method and system of claims 1 and 9, but does not explicitly teach: 
for a predefined crop produced in a predefined geographic region, wherein the target crop yield model is configured to predict a yield of the predefined crop in the predefined geographic region before the yield is realized in terms of a set of predictor variables and a statistical framework.
Ozaki teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ozaki with the invention of Aldor-Noiman in order to provide accuracy in the model.

Claim 9 is a system with substantially similar claim language and is rejected under the same reasoning of claim 1.

Aldor-Noiman teaches:
Regarding claim 2: wherein the multiple pairs of region/crop data comprises agronomic data and weather data (¶52; agronomic (known as soil data) and weather data).
Regarding claim 3: wherein the input data comprises historical agricultural data and weather data for the geographical region, and/or an in-season forecast parameter (¶52, 72, 102).

Regarding claim 5: wherein the processor is further configured to perform the steps of: determining if the crop yield model is unrealistic; and if the crop yield model is unrealistic filtering the crop yield model (¶60, 100; filter outlier data).

Regarding claim 7: wherein the model includes at least one of the group consisting of multiple linear regression, regularized regression, principle components analysis, decision trees, adaptive boosting and bagging, and random forests (¶101, 103, 152).
Regarding claim 8: wherein the weather and agronomic data is automatically selected and comprises data otherwise excluded based on biases of a human operator and/or comprises data otherwise not omitted as irrelevant and/or as an insufficiently powerful predictor by a person having ordinary skill in the art (¶52; various field data known to be used).

Aldor-Noiman teaches:
Regarding claim 11: wherein the weather and agronomic data is automatically selected and comprises data otherwise excluded based on biases of a human operator and/or comprises data otherwise not omitted as irrelevant and/or as an insufficiently powerful predictor by a person having ordinary skill in the art (¶52; various field data known to be used).
Regarding claim 12: wherein the modeling subsystem further comprises a predictive model input collector configured to collect the input data, and wherein, the predictive model input collector queries the database for the input data (between 
Regarding claim 13: wherein the predictive model generator is configured to perform robust feature selection comprising building linear and/or non-linear models for each region/crop pair of the input data (¶130).
Regarding claim 14: wherein for a parameterization for a modeling approach, the predictive model generator is configured to evaluate a relationship of yield with each variable of a plurality of variables of the input data (¶52-53).
Regarding claim 15: wherein the predictive model generator is configured to load the crop yield model into a memory (¶64).

Regarding claim 17: wherein a modeling approach includes one or more selected from the group consisting of multiple linear regression, regularized regression, principle components analysis, decision trees, adaptive boosting and bagging, and random forests (¶101, 103, 152).

Regarding claim 19: further comprising: automatically retrieving, without human direction, agricultural statistics as they become available for crop/region pairs recognized as forecast targets (¶45).
Regarding claim 20: wherein the crop/region pairs recognized as forecast targets are pre-identified based on point in time and/or command line calls (¶124).	 
Regarding claim 21: wherein historical weather data is hosted utilizing a weather database containing rationalized, hourly weather data gridded globally at a particular resolution dating back to a particular year (¶82).
Regarding claim 22: wherein in response to a human user initiating a query for a region not recognized, the processor finds all grid IDs associated with the region of interest, queries the weather database for historical weather data associated with those grid IDs, and returns a time series of daily values for a comprehensive suite of weather variables for each grid ID (¶98).
Regarding claim 23: wherein the daily values are stored in a comma-separated format (CSV) or another dataframe structure (¶82).
Regarding claim 24: further incorporating hard-coded bounds for data transform variables to avoid unrealistic scenarios (¶80).
Regarding claim 25: wherein the memory stores further non-transitory instructions that when executed by the processor cause the processor to perform the step of selecting a top-ranking model for operational use (¶152).

Regarding claim 4, Aldor-Noiman teaches the device of claim 1 and the elements above but does not explicitly teach:
Regarding claim 4: wherein the processor is further configured to perform the step of: forming an acceptable model criteria, further comprising the steps of: setting an upper bound for the model parameter; and setting a lower bound for the model parameter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Aldor-Noiman in order to provide accuracy in doing validation of modeling.

Regarding claim 6, Aldor-Noiman teaches the device of claim 1 and the elements above but does not explicitly teach:
Regarding claim 6: wherein determining if a model is unrealistic further comprises feature-level screening and parameter-level regulation.
However, the following limitations are rendered obvious in view of what is disclosed by Aldor-Noiman. The instant application’s specification only speaks at a high level as to what feature-level screening and parameter-level regulation entails, such as discarding data that falls outside programmed bounds. But it would be logical and obvious to inspect and analyze data and parameters in determining whether they are appropriate in the model. Again for example, as described in ¶102, in creating the model, specific quality thresholds, such as acceptable lower and upper limits for data, are used. Additionally as in ¶48, measurement data suspected of errors may be removed from the dataset.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Aldor-Noiman in order to provide accuracy in doing validation of modeling.

Regarding claim 16, Aldor-Noiman teaches the system of claims 9-15 and the elements above but does not explicitly teach:
Regarding claim 16: wherein the modeling subsystem further comprises predictive model output collector configured to access the memory to identify a crop yield model with the fewest errors and transfers information from the crop yield model information into a serialized file format.
However, the following limitations are rendered obvious in view of what is disclosed by Aldor-Noiman. For example, as described in ¶132-133, in assessing prediction errors and evaluating model performance. In using the output of data from element 160 in Fig. 1, choosing a model with the fewest errors for the particular instance and transferring that model information into a serialized file format is known in the art and obvious to one of ordinary skill. The Examiner takes Official Notice as to the fact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Aldor-Noiman in order to provide the most effective model in a usable format.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, 


Response to Arguments
Applicant’s amendments and arguments, filed August 10, 2020, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections of claims 1-20 have been withdrawn. 
Applicant’s amendments and arguments with respect to the prior art rejections claims 1-20 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A DELOZIER/Examiner, Art Unit 2857          

/REGIS J BETSCH/Primary Examiner, Art Unit 2857